IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

                SAMUEL L. GIDDENS v. STATE OF TENNESSEE

                       Appeal from the Circuit Court for Wayne County
                           No. 13213     Robert Holloway, Judge



                  No. M2003-02827-CCA-R3-HC - Filed November 15, 2004


The Defendant, Samuel L. Giddens, appeals from the trial court’s denial of his petition seeking
habeas corpus relief. The State has filed a motion requesting that this court affirm the trial court’s
denial of relief pursuant to Rule 20, Rules of the Court of Criminal Appeals. The State’s motion is
granted. The judgment of the trial court is affirmed.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed Pursuant
                           to Rule 20, Tenn. Ct. Crim. App. R.

DAVID H. WELLES, J., delivered the opinion of the court, in which THOMAS T. WOODALL and
ROBERT W. WEDEMEYER , JJ., joined.

Samuel L. Giddens, Clifton, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; J. Ross Dyer, Assistant Attorney General; and
Mike Bottoms, District Attorney General, for the appellee, State of Tennessee.


                                   MEMORANDUM OPINION

         The Defendant, Samuel L. Giddens, was convicted, upon a jury verdict, of facilitation of
possession of heroin with the intent to sell or deliver, and possession of cocaine with the intent to
sell or deliver. His conviction was affirmed on appeal. See State v. Samuel L. Giddens, No. M2002-
00163-CCA-R3-CD, 2003 WL 1787289, at (Tenn. Crim. App., Nashville, April 4, 2003).

        The Defendant subsequently filed a “Petition for State Writ of Habeas Corpus” in which he
alleged that his sentence was void and illegal due to “fraud by a court officer to obtain a conviction
against [him].” More specifically, the Defendant asserts that “someone else was indicted for the
crime that he stood accused of, rather than obtain a new indictment as the Constitution requires, an
unknown court officer simply whited out the other gentlemans name, and replaced the petitioner’s
name in pen.” The State filed a motion to dismiss the petition, asserting that it did not establish that
the Defendant’s judgment of conviction was void nor had his sentence expired. The trial court
granted the State’s motion and entered an order dismissing the petition. It is from this order that the
Defendant appeals.

        Article 1, § 15 of the Tennessee Constitution guarantees the right to seek habeas corpus relief
and Tenn. Code Ann. §§ 29-21-201 et seq. codifies the applicable procedures for seeking a writ.
However, the grounds upon which our law provides relief are very narrow. Taylor v. State, 995
S.W.2d 78, 83 (Tenn. 1999). Habeas corpus relief is available in Tennessee only when it appears
upon the face of the judgment or the record of the proceedings upon which the judgment is rendered
that (1) the convicting court was without jurisdiction or authority to sentence a defendant; or (2)
defendant’s sentence has expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). Thus, the
grounds upon which habeas corpus relief will be granted are very narrow. State v. Ritchie, 20
S.W.3d 624, 630 (Tenn. 2000). It is permissible for a trial court to summarily dismiss a petition for
habeas corpus relief, without the appointment of counsel and without an evidentiary hearing, if there
is nothing on the face of the judgment to indicate that the convictions addressed therein are void.
Passarella v. State, 891 S.W.2d 619 (Tenn. Crim. App. 1994).

         The Defendant essentially contends that he is entitled to habeas corpus relief because the
indictment charging him is defective. We first note that defenses or objections based on defects in
the indictment must generally be raised prior to trial. See Tenn. R. Crim. P. 12 (b)(2). We also note
that in this case the indictments which are contained in the record are valid on their face. There is
nothing on the face of the judgment or the record of the proceedings upon which the judgment is
rendered which establishes that the trial court was without jurisdiction or authority to sentence the
Defendant. This court concludes that the petition for habeas corpus relief was properly dismissed.

       Accordingly, the State’s motion is granted. The judgment of the trial court is affirmed in
accordance with Rule 20 of the Rules of the Tennessee Court of Criminal Appeals.


                                                       ___________________________________
                                                       DAVID H. WELLES, JUDGE




                                                 -2-